                Case 3:20-cv-01569-SK Document 60 Filed 03/10/21 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   REBECCA A. BERS, State Bar # 287111
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, Sixth Floor
 5   San Francisco, California 94102-5342
     Telephone:    (415) 554-4224
 6   Facsimile:    (415) 554-3837
     E-Mail:       rebecca.bers@sfcityatty.org
 7
     Attorneys for Defendants
 8   KIERSTIE BARR, SAMSON HUNG, MARINA CHACON,
     FLINT PAUL and CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                      UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13    KIRSTIN JOHNSON, et al.,                                Case No. 3:20-cv-01569-SK (KAW)

14           Plaintiffs,                                      STIPULATED [PROPOSED] ORDER TO
                                                              CONTINUE CERTAIN EXPERT DISCOVERY
15           vs.                                              DEADLINES

16    KIERSTIE BARR, et al.,
                                                              State Court Action Filed:   October 25, 2019
17           Defendants.                                      Removal Filed:              March 3, 2020
                                                              Trial Date:                 October 12, 2021
18

19

20

21

22

23

24

25

26

27

28
        Stipulated [Proposed] Order to Cont. Certain Expert Discovery Deadlines           n:\lit\li2021\200726\01518914.docx
        Case No. 3:20-cv-01569-SK (KAW)
                   Case 3:20-cv-01569-SK Document 60 Filed 03/10/21 Page 2 of 3




 1             The parties to the above-entitled action, hereby stipulate as follows:

 2             WHEREAS, Defendants requested that Plaintiffs stipulate to a one-week extension of time on

 3   expert disclosures to accommodate the medical needs of one of their experts;

 4             WHEREAS, the Parties have agreed that, even if this Court does not extend its jurisdiction

 5   over expert discovery by the requested amount of time, the Parties will continue initial and rebuttal

 6   expert disclosure deadlines by one week;

 7             WHEREAS the current schedule for expert discovery is as follows:

 8    Event                                                        Deadline

 9    Initial Expert Disclosures                                   March 12, 2021

10    Rebuttal Expert Disclosures                                  March 26, 2021

11    Close of Expert Discovery                                    April 9, 2021

12             WHEREAS, the continuation of expert discovery will not conflict with the dispositive motion

13   schedule, the last day for hearing dispositive motions being June 28, 2021;

14

15             THEREFORE, THE PARTIES HEREBY STIPULATE AND REQUEST, by and through their

16   attorneys of record, that:

17             The Court modify just the following deadlines as follows:

18    Event                                       Old Deadline                       New Deadline

19    Initial Expert Disclosures                  March 12, 2021                     March 19, 2021

20    Rebuttal Expert Disclosures                 March 26, 2021                     April 9, 2021

21    Close of Expert Discovery                   April 9, 2021                      April 30, 2021

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28                                                                 1
           Stipulated [Proposed] Order to Cont. Certain Expert Discovery Deadlines         n:\lit\li2021\200726\01518914.docx
           Case No. 3:20-cv-01569-SK (KAW)
                Case 3:20-cv-01569-SK Document 60 Filed 03/10/21 Page 3 of 3




 1          All other deadlines, including the dispositive motion deadline, trial and pretrial hearing dates,

 2   are unaffected by this stipulation.

 3

 4   Dated: March 10, 2021
                                                       DENNIS J. HERRERA
 5                                                     City Attorney
                                                       MEREDITH B. OSBORN
 6                                                     Chief Trial Deputy
                                                       REBECCA A. BERS
 7                                                     Deputy City Attorney
 8
                                                   By: /s/ Rebecca A. Bers
 9                                                    REBECCA A. BERS

10                                                     Attorneys for Defendants
                                                       KIERSTIE BARR, SAMSON HUNG, MARINA
11                                                     CHACON, FLINT PAUL, AND CITY AND COUNTY
                                                       OF SAN FRANCISCO
12

13   Dated: March 10, 2021
                                                        BEN ROSENFELD
14                                                      SINGLETON LAW FIRM
15                                                 By: /s/ Ben Rosenfeld
16                                                    BEN ROSENFELD

17                                                     Attorneys for Plaintiffs
                                                       KIRSTIN JOHNSON (on her own behalf and as GAL for
18                                                     her minor children)
                                                       *Pursuant to L.R. 5-1(i)(3), the electronic signatory has
19                                                     obtained approval from this signatory.

20
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22   DATED: ________________________
                                                       SALLIE KIM
23                                                     United States Magistrate Judge
24

25

26

27

28                                                              2
        Stipulated [Proposed] Order to Cont. Certain Expert Discovery Deadlines         n:\lit\li2021\200726\01518914.docx
        Case No. 3:20-cv-01569-SK (KAW)
